Citation Nr: 1512836	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a heart disability, claimed as coronary artery disease (CAD), to include as a result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in a December 2014 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 1983 rating decision denied a claim for entitlement to service connection for bilateral hearing loss, essentially finding that there was no diagnosis of hearing loss; the Veteran did not appeal the November 1983 decision within one year of being notified.

2.  The evidence associated with the claims file subsequent to the November 1983 rating decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss that is etiologically related to his active duty service.

4.  Although the Veteran was exposed to asbestos during service, the Veteran has not been diagnosed with an asbestos related heart disability at any point during the period on appeal. 

5.  A heart disability was not shown during active duty, was not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's heart disability and his active service, to include asbestos exposure. 


CONCLUSIONS OF LAW

1.  The November 1983 rating decision that denied a claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014). 

2.  New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  A heart disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence- Bilateral Hearing Loss

The Veteran initially filed a claim for entitlement to service connection for bilateral hearing loss in September 1983.  A November 1983 rating decision denied his claim.  An unestablished fact at the time of the November 1983 rating decision was a current diagnosis of bilateral hearing loss.   

The evidence received since the November 1983 RO rating decision includes a July 2011 VA examination reflecting a diagnosis of bilateral mild to profound sensorineural hearing loss. 

As the additional evidence relates to the unestablished fact of a diagnosis of bilateral hearing loss, and the evidence is neither cumulative nor redundant of evidence already of record, a reasonable possibility of substantiating the claim is raised.  The Board finds that new and material evidence has been received and reopening of the claim is warranted.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral Hearing Loss

The Veteran asserts that his hearing loss is the result of noise exposure in service.  The Board notes that the Veteran has already been service-connected for tinnitus based on in-service noise exposure.  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records show normal hearing (via whispered hearing test) upon separation from active duty service.  Post-service medical records document complaints of hearing loss.  

A July 2011 VA examination found that the Veteran has bilateral mild to profound sensorineural hearing loss, with the right ear worse than the left in the low pitches only. 

The examiner opined that she could not resolve the etiology of the Veteran's hearing loss without resort to mere speculation.  The VA examiner noted that there was military noise exposure.  However, she considered that service treatment records documented normal hearing per the whisper test.  She noted that due to the absence of ear and frequency specific audiometric testing at the Veteran's enlistment and separation physical it is not possible to determine if there was a change in hearing during military service. 

In light of the Veteran's conceded noise exposure in service, the fact that the VA examiner was unable to determine whether or not the Veteran's hearing loss is, or is not, related to service, and the fact that the Veteran has already been awarded service-connection for tinnitus based on in-service noise exposure, the Veteran will be granted the benefit of the doubt.  The claim for bilateral hearing loss is granted. 

Heart Disability

The Veteran asserts that he suffers from a heart disability related to asbestos exposure in service.

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-MR, IV.ii.2.C.9 (Dec. 13, 2005); and M21-MR, IV.ii.1.H.29 (July 20, 2009).  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

The Board acknowledges that an October 2012 statement of the case conceded exposure to asbestos.  Thus, affording reasonable doubt in favor of the Veteran, the Board does not dispute that the Veteran may have been exposed to asbestos during active service many years ago.  However, exposure to asbestos during service alone is not sufficient grounds for service connection.  Instead, any in-service asbestos exposure must have caused or aggravated a current disability.  As will be discussed, the Board finds there is no evidence indicating that there is a relationship between the Veteran's asbestos exposure and a heart disability.

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a heart disability.  At his March 1956 separation examination he had a normal clinical evaluation of his heart.  Additionally, hypertension was not diagnosed.  

Next, post-service evidence does not reflect a diagnosis of hypertension until 1997.  The Veteran was diagnosed with atrial fibrillation and moderate mitral regurgitation in 2005.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2014).  An April 2011 VA examination specifically found that the Veteran did not have a diagnosis of ischemic heart disease.  A diagnosis of coronary artery disease has also not been made during the appeal.  Additionally, a diagnosis associated with asbestos exposure has not been made at any point during the period on appeal, providing more evidence against this claim.  

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his hypertension until 1997 and his other heart problems until 2005.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 40 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his heart problems for over 40 years following separation from service.  

Moreover, importantly, although he initially filed a service connection claim for bilateral hearing loss in 1983 (clearly indicating that the Veteran did know how to file a claim); it was not until 2010 that he initially filed a claim for a heart disability.   

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his heart disability at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1983 but did not initially file a claim for this problem until 2010.

Had the Veteran been experiencing a heart problem at that time, or problems the Board could now indicate were the start of this problem, there seems to be no reason why the Veteran would not have also filed a compensation claim for his heart problems at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his heart and blood pressure were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a heart disability since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a heart disability is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include asbestos exposure.  The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service (including asbestos exposure) and his heart disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, atrial fibrillation, or mitral regurgitation, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for bilateral hearing loss is being reopened and granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to his claim for a heart disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his service connection claim for heart disability and as it relates to service, to include asbestos exposure, the Board notes that a VA examination with medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current heart disability related to service, is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his heart disability should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  The records as a whole provide highly probative evidence against this claim.  Significantly, as noted above, there is not current diagnosis related to asbestos.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

The claim for service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is granted. 

Service connection for a heart disability, claimed as CAD, to include as a result of asbestos exposure, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


